Citation Nr: 1548609	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-07 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment of unreimbursed medical expenses incurred at Northwest Orthopedic Specialists of Spokane, Washington, in August, September, and October 2012 and in January 2013, in the amount of $702.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1975 to May 1979; he died in December 2014.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Portland, Oregon. 

FINDING OF FACT

The Veteran died in December 2014, and the confirmation of death has been entered into the claims file.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for entitlement to payment of unreimbursed medical expenses was denied by the Veterans Health Administration (VHA) in a January 2013 administrative decision.  The Veteran perfected an appeal.  

Unfortunately, the Veteran has died, and confirmation of the death has been entered into the record.  The date of death was December 2014.  

Generally, as a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In this case, the appeal was pending at the time of death, and the claim on the merits has become moot by virtue of the death of the Veteran.  Therefore, the claim is dismissed for lack of jurisdiction.   See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 


ORDER

The appeal is dismissed.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


